OPINION — AG — ** TRANSPORTATION — SCHOOL CHILDREN — DEAF CHILDREN ** PURSUANT TO 70 O.S. 1741 [70-1741], THE PARENTS OR GUARDIANS OF A STUDENT ATTENDING THE OKLAHOMA SCHOOL FOR THE DEAF, MUST PAY FOR THE TRANSPORTATION OF THAT STUDENT TO AND FROM THE SCHOOL, UNLESS THE DISTRICT COURT OF THE COUNTY IN WHICH THE PUPIL RESIDES PROVIDES THE SCHOOL'S SUPERINTENDENT WITH PROOF THAT THE STUDENT'S PARENTS OR GUARDIANS ARE UNABLE TO PROVIDE TRANSPORTATION FOR THE PUPIL. (SCHOOL BUSES, HANDICAPPED, TRAINING, JUVENILES) CITE: 70 O.S. 1731 [70-1731], 70 O.S. 1732 [70-1732], 70 O.S. 1733 [70-1733] [70-1733], 70 O.S. 1741 [70-1741] (SUSAN BRIMER AGOSTA) * SEE OPINION NO. 84-164 (02-27-84) FOR DETAILS *